MEMORANDUM**
Bob M. Cohen & Associates Law Corporation (“Cohen”) appeals from the Bankruptcy Appellate Panel’s (BAP) decision affirming the bankruptcy court’s denial of Cohen’s “Motion ... For Further Enforcement of Settlement Agreement and Related Court Orders” and affirming the bankruptcy court’s imposition of sanctions. Cohen does not challenge the factual findings made by the bankruptcy court.
We affirm the bankruptcy court’s denial of Cohen’s motion for the reasons stated by the BAP. We further hold that the bankruptcy court did not abuse its discretion by sanctioning Cohen pursuant to its inherent authority. We decline to consider Cohen’s other arguments relating to sanctions that are raised for the first time on appeal. See In re Cybernetic Servs., Inc., 252 F.3d 1039, 1045 n. 3 (9th Cir.2001) (declining, in an appeal from a BAP decision, to address arguments not raised below as waived).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.